Citation Nr: 0426517	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination by 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was last before the Board 
in January 2004, when it was remanded to the RO for 
additional development.  It has now been returned to the 
Board for further appellate review.  


REMAND

In the January 2004 remand, the Board directed that the RO 
rate all of the appellant's disabilities under the applicable 
schedular criteria.  The current record does not reflect a 
schedular rating for the appellant's insomnia, which the VA 
medical records indicate is currently being treated with 
Amitriptyline

In addition, neither the statement of the case, supplements 
thereto, nor any other written communication by the RO, has 
provided the appellant and his representative with the 
relevant rating criteria for all of his current disabilities.  
Thus, the appellant and his representative have not been 
informed of what the evidence must show in order to support 
the claim for pension benefits.  This lack of notification to 
the appellant is in violation of both his due process rights 
and of the specific provisions of the Veterans Claims 
Assistance Act  of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Further appellate review of this 
claim would not be appropriate until this deficiency is 
remedied.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A.  § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2003), to include notice that the 
appellant should submit any pertinent 
evidence in his possession and notice of 
the rating criteria relevant to each of 
his current disabilities (including 
insomnia) so that he knows what the 
evidence must show in order to support 
his claim.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate development has 
been completed, including current VA 
examinations, if necessary, the RO should 
readjudicate the current claim on a de 
novo basis.  This determination must be 
made under both the "average person" 
and the "individual unemployability due 
to lifetime disabilities" standards, and 
include a discussion of whether extra-
schedular consideration is warranted.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  NOTE:  This document must reflect 
complete citations to the rating criteria relevant to all 
current disabilities of the appellant.  In accordance with 
proper appellate procedures, the case should then be returned 
to the Board for further appellate consideration.  

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




